                                     Case 19-50613              Doc 12       Filed 06/27/19      Page 1 of 11



                                                UNITED STATES BANKRUPTCY COURT
                                               MIDDLE DISTRICT OF NORTH CAROLINA


    Fill in this information to identify your case:

                                                                                                              ☐ Check if this is an
    Debtor 1:                 Jeffrey             Lynn              Melton
                              First Name          Middle Name       Last Name                                 amended plan, and list
                                                                                                              below the sections of
    Debtor 2:                 Crystal             Graham            Melton                                    the plan that have
    (Spouse, if filing)       First Name          Middle Name       Last Name                                 changed.
    Case number:
                            B-19-50613 C-13W
    (If known)

    SS# Debtor 1: XXX – XX –            3502

    SS# Debtor 2: XXX – XX –            3894




                                                                CHAPTER 13 PLAN

  Section 1:              Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not
indicate that the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be
confirmable. You must check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are
checked, the provision will be ineffective if set out later in the plan.

         A limit on the amount of a secured claim, set out in Section 4, which may result in
  1.1                                                                                            ☐ Included           ☒ Not included
         a partial payment or no payment at all to the secured creditor.
         Avoidance of a judicial lien or nonpossessory, nonpurchase money security
  1.2                                                                                                                   Not included
         interest will be done by separate motion or adversary proceeding.
  1.3    Nonstandard provisions set out in Section 9.                                            ☐ Included           ☒ Not included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the
name and address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
attorney must file an objection to confirmation at least seven days before the date set for the hearing on confirmation. You will receive
notification from the Bankruptcy Court of the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan
without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.

The applicable commitment period is:
            ☒ 36 months
            ☐ 60 months
The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after
allowable exemptions, is estimated to be $      -0-      .
                               Case 19-50613             Doc 12          Filed 06/27/19           Page 2 of 11
Debtor      Jeffrey Lynn Melton & Crystal Graham Melton                                Case Number          B-19-50613 C-13W



Section 2:         Payments.

2.1 The Debtor will make payments to the Trustee as follows:

    $     900.00               per month for 50             month(s)
    $                          per month for                month(s)
    Additional payments

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than
    60 months of payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as
    specified in this plan.


 Section 3:        Fees and Priority Claims.

3.1 Attorney fees.

    ☒     The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00        . The Attorney has received
          $ 1,000.00         from the Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are
          available.

    ☐     The Attorney for the Debtor will be paid a reduced fee of $           . The Attorney has received $               from the
          Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

    ☐     The Attorney for the Debtor will file an application for approval of a fee in lieu of the presumptive base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and
    expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

    a.    ☒ None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.
    b.    ☐ The name and address of the holder of any DSO as defined in 11 U.S.C. § 101(14A) is as follows:

                       Name of DSO Claimant                                                   Address, City & State


    c.    All post-petition DSO amounts will be paid directly by the Debtor to the holder of the claim and not by the Trustee.
    d.    Arrearages owed to DSO claimants under 11 U.S.C. § 507(a)(1)(A) not presently paid through wage garnishment will be paid by
          the Trustee as follows:

           Name of DSO Claimant                         Estimated Arrearage Claim                          Monthly payment
                                                $                                                   $

3.4 Other Priority Claims to be Paid by Trustee.

     a.    ☒ None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.
     b.    ☐ To Be Paid by Trustee

                                          Creditor                                                      Estimated Priority Claim
                                                                                              $
                                                                                              $




                                                                     2
                             Case 19-50613              Doc 12           Filed 06/27/19                    Page 3 of 11
Debtor     Jeffrey Lynn Melton & Crystal Graham Melton                                  Case Number                  B-19-50613 C-13W


 Section 4:      Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

    a.   ☒ None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

    b.   ☐ Maintenance of Payments and Cure of Default.

         Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim
         should reflect arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence
         disbursements of installment payments the month after confirmation. Any filed arrearage claim will be adjusted to include
         post-petition installment payments through the month of confirmation.

         Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of
         confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.
         Additionally, the Trustee will adjust the installment payment in accordance with any Notice of Mortgage Payment Change filed
         under Bankruptcy Rule 3002.1.

         The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule
         3002.1 if no objection is filed to such fee, expense, or charge.

              Creditor                        Address of Residence             Current            Installment           Estimated      If Current,
                                                                                 Y/N               Payment              Arrearage        Indicate
                                                                                                                        Amount on      by Debtor
                                                                                                                      Petition Date    or Trustee
                                                                                              $                       $

    c.   ☐ Claims to be Paid in Full by Trustee.

              Creditor                        Address of Residence                Estimated                Monthly         Monthly     Contractual
                                                                                    Claim                  Payment          Escrow      Interest
                                                                                                                           Payment        Rate
                                                                              $                        $               $                         %

    d.   ☐ Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1 of
           this plan is checked.

              Creditor                         Address of Residence               Estimated         Value of            Amount of      Amount of
                                                                                    Claim          Residence          Claims Senior     Secured
                                                                                                                       to Creditor’s     Claim
                                                                                                                           Claim
                                                                               $                   $                 $                 $ -0-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by
    Debtor’s Principal Residence and Additional Collateral.

    a.   ☒ None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.




                                                                     3
                             Case 19-50613                Doc 12           Filed 06/27/19            Page 4 of 11
Debtor     Jeffrey Lynn Melton & Crystal Graham Melton                                      Case Number           B-19-50613 C-13W

    b.   ☐ Maintenance of Payments and Cure of Default.

         Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
         disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
         accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
         confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.


                Creditor                                  Collateral                Current      Installment         Estimated          If Current,
                                                                                     Y/N          Payment            Arrearage            Indicate
                                                                                                                     Amount on          by Debtor
                                                                                                                   Petition Date        or Trustee
                                                                                                 $                 $

    c.   ☐ Claims to be Paid in Full by Trustee.

                Creditor                                  Collateral                    Estimated          Monthly           Monthly      Interest
                                                                                          Claim            Payment            Escrow        Rate
                                                                                                                             Payment
                                                                                    $                      $                $                   %

    d.   ☐ Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured.
         This will be effective only if the applicable box in Section 1.1 of this plan is checked.

              Creditor                      Collateral                 Value of      Amount of          Amount          Monthly          Interest
                                                                       Property        Claims              of           Payment            Rate
                                                                                      Senior to         Secured            to
                                                                                      Creditor’s         Claim          Creditor
                                                                                        Claim
                                                                   $                $                  $                $                       %

4.3 Personal Property Secured Claims.

    a.   ☐ None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

    b.   ☒ Claims Secured by Personal Property to be Paid in Full.

                Creditor                           Collateral           Estimated       Monthly       Interest      Adequate           Number of
                                                                          Claim         Payment         Rate        Protection         Adequate
                                                                                                                     Payment           Protection
                                                                                                                                       Payments
 AFS Acceptance, LLC                     2014 Honda Accord             $13,178.00       $                  7.5%    $
 Regional Acceptance Corp.               2015 Kia Forte                $18,835.00                          7.5%
 TitleMax of South Carolina, Inc.        2006 Chrysler 300             $2,320.00                           7.5%

    c.   ☐ Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the
         petition date and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor,
         or (ii) incurred within one (1) year of the petition date and secured by a purchase money security interest in any other
         thing of value. The filed claim must include documentation to show exclusion from 11 U.S.C. § 506 in order to be
         paid in full.

                Creditor                            Collateral              Estimated       Monthly    Interest     Adequate           Number of
                                                                              Claim         Payment      Rate       Protection         Adequate
                                                                                                                     Payment           Protection
                                                                                                                                       Payments
                                                                            $               $                  %    $




                                                                       4
                               Case 19-50613              Doc 12          Filed 06/27/19          Page 5 of 11
Debtor      Jeffrey Lynn Melton & Crystal Graham Melton                                  Case Number         B-19-50613 C-13W



     d.   ☐ Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured.
          This will be effective only if the applicable box in Section 1.1 of this plan is checked.

     Creditor        Estimated     Collateral     Value of     Amount of       Amount      Monthly      Interest    Adequate       Number
                      Amount                     Collateral       Claims          of       Payment        Rate      Protection        of
                      of Total                                   Senior to     Secured                               Payment      Adequate
                       Claim                                    Creditor’s      Claim                                             Protection
                                                                   Claim                                                          Payments
                    $                            $             $              $            $                   %    $

     e.   ☐ Maintenance of Payments and Cure of Default.

          Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
          disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted
          accordingly. Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of
          confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.

                    Creditor                                    Collateral                     Installment           Estimated Arrearage
                                                                                                Payment            Amount on Petition Date
                                                                                          $                        $

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as
applicable. For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set
out in the column headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the
Court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
amount listed above. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of
this plan. If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its
entirety as an unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total
claim listed on the proof of claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the
property interest of the Debtor or the estate until the earlier of:

     (a) payment of the underlying debt determined under non-bankruptcy law, or

     (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Section 5:      Collateral to be Surrendered.

     a.   ☒ None. If none is checked, the rest of Section 5 need not be completed or reproduced.

     b.   ☐ The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

          Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the
          secured claim, and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will
          be terminated in all respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed
          a period of 120 days for personal property and a period of 180 days for real property to file a documented deficiency claim.
          Any allowed unsecured claim resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                               Creditor                                                    Collateral to be Surrendered




                                                                      5
                            Case 19-50613              Doc 12          Filed 06/27/19            Page 6 of 11
Debtor     Jeffrey Lynn Melton & Crystal Graham Melton                                    Case Number        B-19-50613 C-13W




 Section 6:     Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

    Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are
    paid in full.

    a.   ☒ The estimated dividend to unsecured nonpriority allowed claims is          - 0 - %.

    b.   ☐ The minimum sum of $                  will be paid pro rata to nonpriority unsecured claims due to the following:

                  ☐ Liquidation Value

                  ☐ Disposable Income

                  ☐ Other

6.2 Separately Classified Nonpriority Unsecured Claims.

    a.   ☒ None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.

    b.   ☐ Allowed Nonpriority Unsecured Claims Listed Below are Separately Classified.

                 Creditor                      Basis for Separate Classification           Estimated Claim      Monthly      Interest
                                                (Include Name and Address of                                    Payment       Rate (If
                                                   Co-Debtor, if Applicable)                                                applicable)
                                                                                      $                         $                      %


 Section 7:     Executory Contracts and Unexpired Leases.

    a.   ☐ None. If none is checked, the rest of Section 7 need not be completed or reproduced.

    b.   ☐ Executory Contracts and Leases to be Rejected.

                            Creditor                                                       Nature of Lease or Contract




    c.   ☒ Executory Contracts and Leases to be Assumed.

             Creditor                  Nature of Lease or        Monthly            Payment       Arrearage     Arrearage    Monthly
                                           Contract              Payment           by Debtor       Amount        Paid by     Payment
                                                                                   or Trustee                   Debtor or       on
                                                                                                                 Trustee    Arrearage
 Progressive Leasing               Personal property         $44.73                Trustee        $45.00       Trustee      $10.00
 Progressive Leasing               Personal property         $151.13               Trustee        $151.00      Trustee      $15.00




                                                                   6
                             Case 19-50613              Doc 12          Filed 06/27/19         Page 7 of 11
Debtor      Jeffrey Lynn Melton & Crystal Graham Melton                               Case Number         B-19-50613 C-13W




 Section 8:      Local Standard Provisions.

8.1   a. The Trustee shall collect and disburse payments in accordance with the plan.
      b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain
         evidence of a properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an
         unsecured claim, the claim will be treated as unsecured.
      c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming
         plan is granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain
         possession and liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded
         to the Trustee.
      d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of
         the automatic stay with respect to the affected property.
      e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of
         the plan is without res judicata effect as to any action to avoid a lien.
      f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to
         be property of the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
      g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
      h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in
         income and any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2   THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED
      BY A DEED OF TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S
      PRINCIPAL RESIDENCE:
      a.   The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-
           confirmation default.
      b.   If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the
           month in which the payment is designated.
      c.   For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the
           Trustee and the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with
           Bankruptcy Rule 3002.1. The escrow analysis should not include any amounts that were included or should have been
           included in the arrearage claim.
      d.   The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such
           statements will not be deemed a violation of the automatic stay.
      e.   The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure
           to provide a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should
           not be sanctioned for failure to comply.
      f.   Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.
      g.   Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the
           note and security agreement as if no default had ever occurred.
      h.   PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the
           manner required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any
           amount incurred or assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that




                                                                    7
                               Case 19-50613             Doc 12          Filed 06/27/19         Page 8 of 11
Debtor       Jeffrey Lynn Melton & Crystal Graham Melton                               Case Number         B-19-50613 C-13W

            was not authorized by the order confirming plan or approved by the Court after proper notice, may be found by the Court to
            constitute contempt of Court and to be a violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).


 Section 9:       Nonstandard Plan Provisions.

     a.    ☐ None. If none is checked, the rest of Section 9 need not be completed or reproduced.

     b.    ☐ The following plan provisions will be effective only if there is a check in the box “Included” in Section 1.3. Any nonstandard
           provision as defined by Bankruptcy Rule 3015(c) set out elsewhere in this plan is void.




By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any
nonstandard provisions included in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney
for the Debtor(s), if any, must sign below.

  /s/ Jeffrey Lynn Melton                                                /s/ Crystal Graham Melton
Signature of Debtor 1                                                 Signature of Debtor 2

Executed on      06/27/2019                                           Executed on      06/27/2019
                    mm/dd/yyyy                                                            mm/dd/yyyy




/s/ James L. Carter, Jr.                                              Date:      06/27/2019
Signature of Attorney for Debtor(s)

Address:        129 N. Main Street
                Salisbury, NC 28144


Telephone:      704-633-8857

State Bar No: 25317




                                                                     8
                               Case 19-50613             Doc 12            Filed 06/27/19        Page 9 of 11



                                              UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF NORTH CAROLINA


In re:   Jeffrey Lynn Melton                                           )                   Case No. B-19-50613 C-13W
         Crystal Graham Melton                                         )
                                                                       )
         SS# xxx-xx-    3502                                           )
                                                                                           CHAPTER 13 PLAN
         SS# xxx-xx-    3894                                           )
                                                                       )

                                                   Debtor(s)           )



                                                         CERTIFICATE OF SERVICE


The undersigned certifies that a copy of the plan was served by first class mail, postage prepaid, to the following parties at their
respective addresses:


AFS Acceptance, LLC
1475 W. Cypress Creek Road
Suite 300
Fort Lauderdale, FL 33309
Capital One Services, LLC
PO Box 70886
Charlotte, NC 28272-9903
Credit Bureau
PO Box 26140
Greensboro, NC 27402
Delta Dental of Virginia
4818 Starkey Road
Roanoke, VA 24018-8510
Delta Dental of Virginia
4818 Starkey Road
Roanoke, VA 24018-8510
Employment Security Commission
PO Box 26504
Raleigh, NC 27611
First Point Collection Resources, Inc.
225 Commerce Place
PO Box 26140
Greensboro, NC 27402-6140
First Premier Bank
PO Box 5524
Sioux Falls, SD 57117-5524
First Premier Bank
3820 N. Louise Ave.
Sioux Falls, SD 57107-0145
First Premier Bank
3820 N. Louise Ave.
Sioux Falls, SD 57107-0145
H&R Accounts, Inc.
                       Case 19-50613     Doc 12        Filed 06/27/19   Page 10 of 11
Debtor   Jeffrey Lynn Melton & Crystal Graham Melton             Case Number   B-19-50613 C-13W

5320 22nd Ave
Moline, IL 61265
I.C. System, Inc.
PO Box 64438
Saint Paul, MN 55164-0378
IRS
PO Box 7346
Philadelphia, PA 19101-5016
Kaitlyn Elizabeth Melton
1311 Edgedale Drive
Salisbury, NC 28144
Laboratory Corp. of America Holdings
PO Box 2240
Burlington, NC 27216-2240
Tommy & Nancy Austin (Landlord)
790 Cedar Farm Road
Salisbury, NC 28147
North Carolina Dept. of Revenue
PO Box 25000
Raleigh, NC 27640
Northstar Location Services, LLC
4285 Genesee St.
Cheektowaga, NY 14225-1943
Novant Health
PO Box 11549
Winston Salem, NC 27116-1549
Novant Health Medical Group
PO Box 1259
Dept. # 130626
Oaks, PA 19456
Progressive Leasing (Big Lots)
256 Data Drive
Draper, UT 84020
Progressive Leasing (Wayfair)
256 Data Drive
Draper, UT 84020
Regional Acceptance Corporation
1424 East Fire Tower Road
Greenville, NC 27858
Regional Acceptance Corporation
2600 Discovery Drive
Raleigh, NC 27611
Rowan County Tax Collector
402 N. Main St.
Salisbury, NC 28144
Security Credit Services
2623 W. Oxford Loop
Oxford, MS 38655-5442
Security Credit Services
304 Enterprise Drive
Oxford, MS 38655
Security Credit Services
2623 W. Oxford Loop
Oxford, MS 38655-5442
SunTrust Bank




                                                  10
                        Case 19-50613      Doc 12       Filed 06/27/19        Page 11 of 11
Debtor    Jeffrey Lynn Melton & Crystal Graham Melton                Case Number          B-19-50613 C-13W

VA-Richmond-9394
PO Box 26150
Richmond, VA 23260-6150
SunTrust Bank
VA-Richmond-9394
PO Box 26150
Richmond, VA 23260-6150
The Charlotte-Mecklenburg Hosp Authority
Patient Financial Services
ATTN: Bankruptcy Accounts
PO BOx 71108
Charlotte, NC 28272-1108
TitleMax of South Carolina, Inc.
d/b/a TITLEMAX
3672 Foothills Way
Fort Mill, SC 29708
VEP Rowan ED PC
PO Box 638
San Dimas, CA 91773-0638
Wakefield & Associates
10800 E. Bethany Drive, Suite 450
Aurora, CO 80014



Date:    6/27/2019                                             /s/ James L. Carter, Jr.
                                                               James L. Carter, Jr. 25317
                                                               Adkins Carter, P.A.                           /s//s/ James L.
                                                               129 North Main Street                         James L. Carte
                                                               Salisbury, NC 28144                           Adkins Carter,
                                                               (704) 633-8857Fax:(704) 636-2284              129 North Main
                                                               jcarter@adkinscarter.com                      Salisbury, NC 2
                                                                                                             (704) 633-8857F
                                                                                                             jcarter@adkins




                                                    11
